         Case 1:18-cv-02921-JMF Document 404 Filed 10/26/18 Page 1 of 6
                                       U.S. Department of Justice
                                       Civil Division
                                       Federal Programs Branch
                                       1100 L Street, N.W.
                                       Washington, DC 20005


By ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York

       Re: State of New York, et al., v. U.S. Department of Commerce, et al., 18-cv-2921 (JMF)

Dear Judge Furman:

       Pursuant to the Court’s October 22, 2018 order, ECF 388, Defendants submit this letter in
opposition to Plaintiffs’ motion to exclude certain testimony of Defendants’ expert, Dr. John Abowd.
For the reasons set forth below, Dr. Abowd should be permitted to testify on all topics contained in
Defendants’ disclosure under Fed. R. Civ. P. 26(a)(2)(C).

         On September 21, 2018, Defendants disclosed the expert opinions of Dr. John Abowd, Chief
Scientist and Associate Director for Research and Methodology at the U.S. Census Bureau, pursuant
to Rule 26(a)(2)(C). Defendants’ disclosure covered three areas. First, Defendants’ disclosure outlined
the Census Bureau’s prior analyses regarding the citizenship question’s possible impact on self-
response rates, and it explained Dr. Abowd’s opinions regarding the conclusions and limitations of
those analyses. Second, Defendants’ disclosure detailed the entire 2020 Census-taking process, from
initial mailings, through Nonresponse Followup (“NRFU”) operations—including in-person visits by
enumerators and data obtained from proxies—through imputation, and it set forth Dr. Abowd’s
opinions concerning the Census Bureau’s ability to ameliorate any decline in self-response rate due to
the citizenship question. Third, Defendants’ disclosure addressed the use of the citizenship question
from the American Community Survey (“ACS”) on the 2020 Census, and it explained Dr. Abowd’s
opinions regarding compliance with Census Bureau Quality Standards and Office of Management and
Budget (“OMB”) Statistical Policy Directives. Using these robust analyses, Dr. Abowd expressed
three key conclusions:

           1. The Census Bureau produced credible quantitative evidence that the inclusion of a
              citizenship question in the 2020 Census could be expected to lower the self-response
              rate in an identifiable and large sub-population—households that may contain non-
              citizens. The lower self-response rate can be expected to increase NRFU costs and
              lower the quality of census data other than the count itself. Therefore, the Census
              Bureau can and will make appropriate adjustments to various components of the 2020
              Census, including NRFU and the Integrated Partnership and Communications
              Program, to mitigate these effects.

           2. Neither the Census Bureau nor any external expert has produced credible quantitative
              evidence that the addition of a citizenship question to the 2020 Census would increase
              the net undercount or increase differential net undercounts for identifiable sub-
              populations. Therefore, there is no credible quantitative evidence that the inclusion
              of the citizenship question would affect the accuracy of the count.
          Case 1:18-cv-02921-JMF Document 404 Filed 10/26/18 Page 2 of 6



            3. The citizenship question on the American Community Survey was thoroughly tested,
               most recently in 2006. Neither the Census Bureau’s Quality Standards nor the OMB’s
               Statistical Policy Directives require further testing of this question before it can be
               used on the 2020 Census. If the OMB believes that further testing is necessary, it may
               request and provide clearance for such testing before issuing the clearance for the 2020
               Census.

I.      Dr. Abowd Should Be Permitted to Testify on His Opinions of Plaintiffs’ Experts.

        It cannot be disputed that Defendants’ 25-page, single-spaced expert disclosure went far
beyond the requirements of Rule 26(a)(2)(C). In contrast to Rule 26(a)(2)(B)—which requires retained
or specially employed experts to provide detailed disclosures—Rule 26(a)(2)(C) requires a disclosure
stating only “(i) the subject matter on which the witness is expected to present evidence;” and “(ii) a
summary of the facts and opinions to which the witness is expected to testify.” Fed. R. Civ.
P. 26(a)(2)(C) (emphasis added); see Barack v. Am. Honda Motor Co., 293 F.R.D. 106, 108 (D. Conn.
2013) (“The Rule 26(a)(2)(C) summary is considerably less extensive than the written expert report
required by Rule 26(a)(2)(B).” (quotation marks and alterations omitted)). In the context of
Rule 26(a)(2)(C), “[a] summary is defined as a brief account that states the main points of a larger body
of information.” A.R. by Pacetti v. Corp. of President of Church of Jesus Christ of Latter-Day Saints, 2013 WL
5462277, at *3 (D. Colo. Sept. 30, 2013) (quoting Nicastle v. Adams Cty. Sheriff’s Office, 2011 WL
1674954, at *1 (D. Colo. May 3, 2011). The idea is simply to “obviate the danger of unfair surprise
regarding the factual and opinion testimony of the non-retained expert.” Chambers v. Fike, 2014 WL
3565481, at *7 (D. Kan. July 18, 2014). For this reason, Rule 26(a)(2)(C) disclosures need not “outline
each and every fact to which the non-retained expert will testify or outline the anticipated opinions in
great detail,” because “[i]mposing these types of requirements would make the Rule 26(a)(2)(C)
disclosures more onerous than Rule 26(a)(2)(B)’s requirement of a formal expert report.” Id.

        Despite Defendants’ comprehensive Rule 26(a)(2)(C) disclosure, Plaintiffs argue that Dr.
Abowd’s critiques of certain Plaintiffs’ experts should be excluded because Defendants’ disclosure did
not reference those experts by name. But Plaintiffs do not even attempt to explain, as they must, how
the substance of their experts’ opinions falls outside the scope of Defendants’ expert disclosure. 1 Safe
Auto Ins. Co. v. State Auto. Mut. Ins. Co., 2009 WL 10679570, at *2 (S.D. Ohio Mar. 4, 2009) (“[A]
rebuttal report need not mention the primary expert by name.”); Biomet Orthopedics, Inc. v. Tact Med.
Instruments, Inc., 2004 WL 5499504, at *2 (N.D. Ind. Apr. 7, 2004). For example, Plaintiffs’ experts
Hermann Habermann and John Thompson opined on the need for pretesting a citizenship question,
which is contradicted by Dr. Abowd’s opinion that “[n]either the Census Bureau’s Quality Standards
nor the OMB’s Statistical Policy Directives require further testing of [the citizenship] question before
it can be used on the 2020 Census.” Plaintiffs’ expert Matthew Barreto used social science research
and his own (deeply flawed) survey to speculate on the possible decline in self-response rates and the
effectiveness of NRFU in light of the citizenship question, both of which contradict Dr. Abowd’s
opinions regarding the same. And Dr. Barreto, along with Plaintiffs’ experts Joseph Salvo and William
O’Hare, all submitted rebuttal reports explicitly responding to Dr. Abowd’s opinions regarding the

1
  Plaintiffs argue that Dr. Abowd’s “material criticisms [of Plaintiffs’ experts] were not disclosed.”
ECF 387 at 2. But not only was the substance of those “material criticisms” omitted from Plaintiffs’
letter, Plaintiffs actually concede that at least some portion of Dr. Abowd’s criticisms “are non-
substantive or consistent with Dr. Abowd’s disclosed analysis of the Census Bureau’s [NRFU]
measures.” Id.


                                                      2
         Case 1:18-cv-02921-JMF Document 404 Filed 10/26/18 Page 3 of 6



impact of a decline in self-response rates on the ultimate differential net undercount, necessarily
indicating that Drs. Abowd, Barreto, O’Hare, and Salvo were addressing the same subject matter.

         Nonetheless, pursuant to Rule 37(c)(1), Plaintiffs urge the Court to exclude Dr. Abowd’s
testimony regarding the flaws in their experts’ analyses. Even if Defendants’ disclosure were
insufficient (it is not), “[t]he Second Circuit has cautioned that before the extreme sanction of
preclusion may be used by the district court, a judge should inquire more fully into the actual
difficulties which the violation causes, and must consider less drastic responses.” Sprayregen v. A.
Gugliotta Dev., Inc., 166 F. Supp. 3d 291, 295 (E.D.N.Y. 2016) (quoting Outley v. City of N.Y., 837 F.2d
587, 591 (2d Cir.1988)); Ebewo v. Martinez, 309 F. Supp. 2d 600, 607 (S.D.N.Y. 2004) (“Courts in this
Circuit recognize that preclusion of evidence pursuant to Rule 37(c)(1) is a drastic remedy and should
be exercised with discretion and caution.”). Plaintiffs could hardly be surprised that Dr. Abowd
disagreed with their experts, given their near-complete overlap in subject matter and given that several
experts submitted rebuttal reports unambiguously responding to Dr. Abowd’s opinions. See Ventra v.
United States, 121 F. Supp. 2d 326, 332 (S.D.N.Y. 2000) (“The purpose of [Rule 37(c)(1)] is to prevent
the practice of ‘sandbagging’ an adversary with new evidence.”). Defendants’ Rule 26(a)(2)(C)
disclosure properly set forth “a brief account that states the main points of a larger body of
information,” A.R. by Pacetti, 2013 WL 5462277, at *3, and Plaintiffs cannot now claim, after deposing
Dr. Abowd for 23 total hours and soliciting his criticisms of their experts on the same topics, that they
are prejudiced in any way by Defendants’ purported failure to catalogue Dr. Abowd’s criticisms by
specific reference to each of Plaintiffs’ experts.

II.     Dr. Abowd Should Be Permitted to Testify on his Critiques of Matthew Barreto’s Survey
        Methodology.

        Plaintiffs advance an additional argument for excluding Dr. Abowd’s critiques of Dr. Barreto’s
unsound survey methodology. Citing no case law, Plaintiffs claim that Dr. Abowd failed to consider
Dr. Barreto’s underlying materials and therefore Dr. Abowd’s testimony should be excluded under
Fed. R. Evid. 702(c) because “[c]riticizing another expert without having reviewed that expert’s
supporting materials is not a ‘reliable principle or method.’” ECF 387 at 3. This standard—that an
expert cannot critique the facially deficient methodology of another expert without reviewing materials
outside that experts’ report—is nonsensical because rebuttal experts need not even read the reports
they seek to rebut. See Biomet Orthopedics, 2004 WL 5499504, at *2; Lindner v. Meadow Gold Dairies, Inc.,
249 F.R.D. 625, 636 (D. Haw. 2008) (rejecting plaintiff’s argument that the expert is an improper
rebuttal expert because he did not review the two expert reports he allegedly rebuts). 2

        Illogical standards aside, Plaintiffs essentially ask the Court to “gate-keep expert testimony
from [it]self.” Joseph S. v. Hogan, 2011 WL 2848330, at *2–3 (E.D.N.Y. July 15, 2011). In a bench trial,
however, “expert testimony should be admitted so that the Court could have the benefit of live
testimony and cross-examination to determine how much weight, if any, to give to the expert’s
conclusions.” Id. Indeed, “particularly in a bench trial, vigorous cross-examination, presentation of
contrary evidence, and careful attention to the burden of proof are the traditional and appropriate
means of attacking shaky but admissible evidence.” Assured Guar. Mun. Corp. v. Flagstar Bank, FSB,

2
 Plaintiffs also point out Dr. Abowd’s two purported “incorrect understanding[s]” of Dr. Barreto’s
report, without any indication of why those technical “incorrect understanding[s]” cast doubt on Dr.
Abowd’s substantive criticisms and without any discussion of the other 33 points of disagreement
between Dr. Abowd and Dr. Barreto. See ECF 387 at 2 (noting 35 points of disagreement).


                                                   3
         Case 1:18-cv-02921-JMF Document 404 Filed 10/26/18 Page 4 of 6



920 F. Supp. 2d 475, 502 (S.D.N.Y. 2013) (quoting Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.
579, 596 (1993)) (quotations and alterations omitted); Victoria’s Secret Stores Brand Mgmt., Inc. v. Sexy
Hair Concepts, LLC, 2009 WL 959775, at *8 n.6 (S.D.N.Y. Apr. 8, 2009) (“In the context of a bench
trial [ ] there is no possibility of prejudice, and no need to protect the factfinder from being overawed
by ‘expert’ analysis.”). The Court should thus permit Dr. Abowd’s testimony regarding Dr. Barreto’s
survey methodology, and accord that testimony its due weight.

III.    Dr. Abowd Should Be Permitted to Testify on Imputation, the 2018 End-To-End Test, and
        the 1970 Hispanic Origin Question.

        Plaintiffs also argue that “Dr. Abowd’s testimony regarding three discrete additional issues
should be barred for failure to timely or adequately disclose underlying facts or data he considered in
forming his opinions.” ECF 387 at 3. But Rule 26(a)(2)(C) contains no such requirement. Compare
Fed. R. Civ. P. 26(a)(2)(B) (requiring retained or specially employed experts to disclose, inter alia, “the
facts or data considered by the witness in forming [his or her opinions]”), with Fed. R. Civ.
P. 26(a)(2)(C) (requiring non-retained experts to disclose only “(i) the subject matter on which the
witness is expected to present evidence;” and “(ii) a summary of the facts and opinions to which the
witness is expected to testify”). 3 Even if there were such a requirement, however, Plaintiffs’ own
deposition excerpts render their contentions meritless.

        After the self-response phase, and after NRFU operations, the Census Bureau uses a well-
accepted statistical method called imputation to supply missing data for occupied addresses. See Utah
v. Evans, 536 U.S. 452, 457 (2002). Plaintiffs argue that, in conjunction with Defendants’ expert
disclosure, “Defendants produced a single, heavily redacted report evaluating use of imputation during
the 2010 census, referred to as ‘Memo J-12,’” and that “Dr. Abowd conceded at deposition that he
had reviewed [a] series of [these] memos.” ECF 387 at 3. But Dr. Abowd said nothing of the sort.
As Plaintiffs’ own deposition excerpts make clear, not only did Dr. Abowd testify that he only
considered the unredacted portions of Memo J-12, ECF 387-5 (Abowd 10/12 Tr. at 269, 277–78),
but he further testified that it was the only such memo he considered, id. (Abowd 10/12 Tr. at 280–
81). Because Defendants’ produced Memo J-12, Plaintiffs’ have all documents underlying Dr.
Abowd’s imputation opinions.


3
  Plaintiffs cite two cases for the proposition that “[c]ourts have routinely compelled [ ] disclosure [of
materials considered] from Rule 26(a)(2)(C) witnesses,” both of which concern treating physicians and
neither of which say anything relevant to the instant dispute. In In re World Trade Center, the court
simply noted that “[w]here the medical records provide the primary basis for a treating physician’s
opinion at trial, an abbreviated disclosure pursuant to FRCP 26(a)(2)(C) is likely adequate because it
is supplemented by such records.” 2014 WL 5757713, at *5 (S.D.N.Y. Nov. 5, 2014). But the court
went on to say that “where the doctor seeks to render an opinion based upon facts, experiences, or
observations not apparent from, or adequately disclosed in, the medical records, the abbreviated
disclosure may fail to fully develop the expert’s opinion and the scientific basis upon which the opinion
rests,” and thus “an opposing party may be unable to test sufficiently the expert’s opinion during
depositions and suffer unfairly from this handicap at trial.” Id. The World Trade Center court said
nothing about disclosure of materials where there is a lengthy, detailed Rule 26(a)(2)(C) disclosure.
And Plaintiffs’ cite to Robinson is wholly irrelevant, as it concerned the adequacy of a treating
physician’s disclosure under Rule 26(a)(2)(B), not (a)(2)(C). 2011 WL 4916709, at *2 (E.D.N.Y. Oct.
17, 2011).


                                                    4
         Case 1:18-cv-02921-JMF Document 404 Filed 10/26/18 Page 5 of 6



        Plaintiffs also advance the peculiar argument that Dr. Abowd should be “barred from
expressing an opinion regarding the Census Bureau’s imputation methodology” because, “having
invoked Title 13 as a shield to bar production of imputation materials in this case, Defendants cannot
selectively use the imputation analysis as a sword to have Dr. Abowd testify that the Census Bureau’s
imputation methodology may cure any remaining undercount at the end of the NRFU process.” ECF
387 at 3–4. Plaintiffs nowhere explain the “imputation materials” they are referencing; presumably
they mean Memo J-12. But while redactions in Memo J-12—not considered by Dr. Abowd—cover
detailed data that is subject to Title 13’s confidentiality restrictions, neither Defendants nor Dr. Abowd
ever asserted that imputation methodology or imputation procedures were subject to Title 13. Indeed, Dr.
Abowd is prepared to testify on every aspect of imputation. And as the Court well knows, Title 13
data underlies numerous Census Bureau statistics, so if Title 13 protections for underlying data
precluded operational testimony, then nobody from the Census Bureau could testify about any aspect
of the 2020 Census. That clearly would be absurd. Accordingly, Plaintiffs’ attempt to preclude
testimony on a critical aspect of the 2020 Census—simply because it is harmful to their case—should
be rejected.

         Plaintiffs also claim that “Dr. Abowd has access to substantial data and analysis conducted by
the Census Bureau concerning the End-to-End test,” and argue that, “[b]ecause the Census Bureau’s
analysis and data regarding the End-to-End test have not been produced, Dr. Abowd should be barred
from providing opinions about or based on the 2018 End-to-End test.” ECF 387 at 4. Again, this
position is contrary to Plaintiffs’ proffered evidence. Dr. Abowd specifically testified that he
considered only one slide presentation in forming his End-to-End test opinions, and he even provided
a roadmap for finding that publicly-available document on the internet. ECF 387-5 (Abowd 10/12
Tr.     at    307–08).           It   is    available  here:     https://www2.census.gov/programs-
surveys/decennial/2020/program-management/pmr-materials/08-03-2018/pmr-update-testing-08-
03-2018.pdf?#. Plaintiffs’ complaints in this regard are baseless.

         Lastly, Plaintiffs argue that Dr. Abowd should be barred from providing any opinions
regarding a Hispanic origin question on the 1970 long-form questionnaire. ECF 387 at 4. Dr. Abowd
referenced this question in Defendants’ expert disclosure as an example of a question on a household
survey (the Current Population Survey) that was imported onto the census questionnaire without
further testing. Once again, Dr. Abowd specifically testified that he considered only one document
to support his opinion in this regard: a 1979 paper by Jacob Siegel and Jeffrey Passel that was cited in
the reference section of Defendants’ expert disclosure, along with a publicly-available link. ECF 387-
5 (Abowd 10/12 Tr. at 144). Plaintiffs contention that “Dr. Abowd’s report does not cite any source
for this information,” ECF 387 at 4, is frivolous.

        For the reasons set forth above, Defendants’ Rule 26(a)(2)(C) disclosure, along with
Defendants’ subsequent (and unrequired) production of documents considered by Dr. Abowd,
provided Plaintiffs more than sufficient notice of Dr. Abowd’s anticipated testimony. The Court
should therefore reject Plaintiffs’ attempt to preclude any aspect of Dr. Abowd’s testimony at trial.




                                                    5
        Case 1:18-cv-02921-JMF Document 404 Filed 10/26/18 Page 6 of 6



Dated: October 26, 2018                 Respectfully submitted,

                                        JOSEPH H. HUNT
                                        Assistant Attorney General

                                        BRETT A. SHUMATE
                                        Deputy Assistant Attorney General

                                        JOHN R. GRIFFITHS
                                        Director, Federal Programs Branch

                                        JOSHUA E. GARDNER
                                        CARLOTTA P. WELLS
                                        Assistant Directors, Federal Programs Branch

                                        /s/ Stephen Ehrlich
                                        KATE BAILEY
                                        GARRETT COYLE
                                        STEPHEN EHRLICH
                                        CAROL FEDERIGHI
                                        DANIEL HALAINEN
                                        MARTIN TOMLINSON
                                        Trial Attorneys
                                        United States Department of Justice
                                        Civil Division, Federal Programs Branch
                                        Tel.: (202) 305-9803
                                        Email: stephen.ehrlich@usdoj.gov

                                        Counsel for Defendants

CC:    All Counsel of Record (by ECF)




                                           6
